Title: From Benjamin Franklin to John Walter, 17 August 1784
From: Franklin, Benjamin
To: Walter, John


				
					Sir,
					Passy, August 17th, 1784.
				
				I received your favour dated in May last, with the specimens of your manner of cementing your Types, for which I am much obliged to you. My manner of making the Matrices for words I could freely communicate to you, but that I think your method better, on the whole, to have the letters cast separately, and afterwards cemented. But the founders demand of double price, seems too high, and I imagine a cement might be contrived, with which the letters being wet while composing into words or parts of words, they would, when dry, stick firmly enough together. I have now here a little composition of types, which having been used in printing, and washed with lye, (which dissolves the printing ink) and the dissolved matter not being rinsed out with water as it ought to have been, is now so hard baked together, that I find it impossible to separate the letters: I have even boiled them in lye without success. I fancy the white of eggs with lime finely powdered, or lime water perhaps, if dryed on a very hot stove, might produce the same effect.— I send you herewith by my grandson, the French piece I mentioned to you; when perused you can return it. I am sorry for your difficulties, wish you success, and am, Sir, Your humble Servant,
				
					B. Franklin.
				
			